UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund January 31, 2016 (Unaudited) Common Stocks98.2% Shares Value ($) Australia6.6% AGL Energy 30,304 401,848 Alumina 112,290 84,217 Amcor 54,243 514,509 AMP 131,408 504,026 APA Group 48,299 292,374 Aristocrat Leisure 23,345 170,878 Asciano 28,592 181,696 ASX 8,643 261,710 Aurizon Holdings 93,932 246,814 AusNet Services 72,030 75,214 Australia & New Zealand Banking Group 127,885 2,215,003 Bank of Queensland 16,530 154,554 Bendigo & Adelaide Bank 21,277 164,417 BHP Billiton 144,240 1,583,672 Boral 34,041 136,249 Brambles 69,585 557,889 Caltex Australia 12,163 323,037 Challenger 22,877 130,030 CIMIC Group 3,781 65,774 Coca-Cola Amatil 25,822 154,805 Cochlear 2,549 170,476 Commonwealth Bank of Australia 75,699 4,260,193 Computershare 20,349 152,243 Crown Resorts 16,028 140,520 CSL 20,774 1,546,744 Dexus Property Group 45,220 237,698 DUET Group 93,208 153,097 Flight Centre Travel Group 2,140 59,758 Fortescue Metals Group 69,153 85,826 Goodman Group 74,293 322,808 GPT Group 83,352 290,558 Harvey Norman Holdings 21,349 67,708 Healthscope 74,351 117,063 Iluka Resources 20,315 80,131 Incitec Pivot 75,161 166,494 Insurance Australia Group 102,340 385,469 James Hardie Industries-CDI 20,721 236,344 Lend Lease Group 24,424 226,804 Macquarie Group 13,673 706,264 Medibank Private 120,463 215,634 Mirvac Group 165,195 223,434 National Australia Bank 117,459 2,326,150 Newcrest Mining 32,091 a 296,151 Oil Search 56,526 265,662 Orica 16,497 168,037 Origin Energy 79,512 235,581 Platinum Asset Management 9,947 46,098 Qantas Airways 18,369 a 50,778 QBE Insurance Group 59,435 462,326 Ramsay Health Care 6,608 285,323 REA Group 2,402 90,571 Rio Tinto 18,923 531,114 Santos 71,342 164,503 Scentre Group 242,941 753,543 Seek 15,531 160,441 Sonic Healthcare 15,827 207,280 South32 172,507 a 120,632 South32 50,800 a 35,307 Stockland 102,579 300,997 Suncorp Group 57,088 473,661 Sydney Airport 50,012 234,314 Tabcorp Holdings 37,451 122,939 Tatts Group 59,893 178,729 Telstra 194,684 782,004 TPG Telecom 11,417 82,000 Transurban Group 89,787 688,005 Treasury Wine Estates 32,787 212,408 Vicinity Centres 148,531 308,529 Wesfarmers 50,323 1,516,803 Westfield 88,537 631,512 Westpac Banking 148,050 3,268,317 Woodside Petroleum 33,766 680,060 Woolworths 56,590 984,373 Austria.2% ANDRITZ 3,152 147,272 Erste Group Bank 12,908 a 376,833 OMV 6,042 155,481 Raiffeisen Bank International 4,550 a 57,698 Voestalpine 5,210 138,637 Belgium1.5% Ageas 8,600 348,935 Anheuser-Busch InBev 35,849 4,514,195 Colruyt 3,021 162,023 Delhaize Group 4,768 501,142 Groupe Bruxelles Lambert 3,568 270,695 KBC Groep 11,410 654,155 Proximus 7,132 246,061 Solvay 3,118 258,208 Telenet Group Holding 2,488 a 129,301 UCB 5,652 484,158 Umicore 3,912 144,549 China.0% Yangzijiang Shipbuilding Holdings 91,000 Denmark1.9% AP Moller - Maersk, Cl. A 172 217,461 AP Moller - Maersk, Cl. B 317 407,268 Carlsberg, Cl. B 4,628 389,653 Charles Hansen Holding 3,971 242,956 Coloplast, Cl. B 4,745 391,022 Danske Bank 31,499 846,982 DSV 8,470 329,409 ISS 6,985 246,956 Novo Nordisk, Cl. B 87,391 4,880,237 Novozymes, Cl. B 10,484 437,140 Pandora 4,772 637,233 TDC 33,595 143,866 Tryg 5,250 100,105 Vestas Wind Systems 9,738 635,663 William Demant Holding 1,152 a 102,018 Finland1.0% Elisa 6,146 222,309 Fortum 20,880 328,020 Kone, Cl. B 14,668 644,349 Metso 5,095 105,342 Neste Oil 6,289 196,546 Nokia 243,228 1,744,499 Nokian Renkaat 5,391 183,028 Orion, Cl. B 4,426 145,786 Sampo, Cl. A 20,269 978,740 Stora Enso, Cl. R 25,073 204,158 UPM-Kymmene 24,084 391,885 Wartsila 6,890 309,595 France9.7% Accor 9,535 366,309 Aeroports de Paris 1,397 158,235 Air Liquide 15,425 1,596,585 Airbus Group 26,468 1,664,774 Alcatel-Lucent 25,219 a 99,798 Alstom 10,083 a 270,151 Altice, Cl. A 16,816 a 242,924 Altice, Cl. B 3,963 a 58,915 Arkema 2,875 179,860 Atos 4,021 319,442 AXA 87,334 2,162,774 BNP Paribas 47,286 2,247,394 Bollore 38,356 155,043 Bouygues 8,879 347,585 Bureau Veritas 12,417 236,735 Cap Gemini 7,244 661,691 Carrefour 25,066 714,336 Casino Guichard Perrachon 2,511 113,933 Christian Dior 2,506 424,392 Cie de St-Gobain 21,307 884,076 Cie Generale des Etablissements Michelin 8,467 778,699 CNP Assurances 6,982 93,773 Credit Agricole 44,637 446,072 Danone 25,969 1,791,013 Dassault Systemes 5,487 425,273 Edenred 9,836 186,448 Electricite de France 10,350 136,103 Engie 65,272 1,048,843 Essilor International 9,164 1,138,705 Eurazeo 1,999 122,770 Eutelsat Communications 8,003 259,964 Fonciere des Regions 1,331 113,083 Gecina 1,518 195,046 Groupe Eurotunnel 21,449 247,610 Hermes International 1,133 385,752 ICADE 1,292 91,829 Iliad 1,231 308,809 Imerys 1,513 93,716 Ingenico 2,556 302,082 JCDecaux 3,359 132,369 Kering 3,368 570,447 Klepierre 9,920 432,550 L'Oreal 11,301 1,950,652 Lagardere 5,470 156,531 Legrand 11,818 651,173 LVMH Moet Hennessy Louis Vuitton 12,539 2,021,320 Natixis 41,535 204,057 Numericable - SFR 4,262 169,347 Orange 88,727 1,589,272 Pernod-Ricard 9,482 1,112,705 Peugeot 19,087 a 283,703 Publicis Groupe 8,607 520,919 Remy Cointreau 971 69,739 Renault 8,555 724,852 Rexel 12,502 148,244 Safran 13,964 911,205 Sanofi 52,494 4,407,825 Schneider Electric 25,072 1,346,161 SCOR 7,281 254,159 Societe BIC 1,362 222,053 Societe Generale 32,492 1,243,190 Sodexo 4,008 396,611 Suez Environnement 12,933 239,931 Technip 4,917 230,634 Thales 4,591 350,001 Total 98,132 4,366,222 Unibail-Rodamco 4,402 1,112,922 Valeo 3,509 455,619 Veolia Environnement 19,858 478,784 Vinci 21,586 1,463,863 Vivendi 52,384 1,139,794 Wendel 1,271 127,300 Zodiac Aerospace 9,412 197,326 Germany8.3% adidas 9,314 959,280 Allianz 20,402 3,292,867 Axel Springer 1,985 103,448 BASF 41,003 2,717,246 Bayer 36,884 4,137,515 Bayerische Motoren Werke 14,827 1,231,103 Beiersdorf 4,656 429,876 Brenntag 6,578 322,340 Commerzbank 47,842 a 387,664 Continental 4,915 1,026,408 Daimler 42,985 2,992,426 Deutsche Bank 61,836 1,093,826 Deutsche Boerse 8,664 736,557 Deutsche Lufthansa 11,009 a 160,859 Deutsche Post 43,339 1,047,694 Deutsche Telekom 142,542 2,474,439 Deutsche Wohnen-BR 14,748 387,661 E.ON 89,249 911,123 Evonik Industries 6,181 190,858 Fraport Frankfurt Airport Services Worldwide 2,086 126,388 Fresenius & Co. 17,193 1,137,649 Fresenius Medical Care & Co. 9,563 845,843 GEA Group 8,253 347,474 Hannover Rueck 2,781 292,696 HeidelbergCement 6,473 475,041 Henkel & Co. 4,614 424,608 HUGO BOSS 3,014 240,602 Infineon Technologies 49,080 652,829 K+S 8,440 177,392 Kabel Deutschland Holding 981 125,556 LANXESS 3,947 162,749 Linde 8,315 1,123,256 MAN 1,628 164,425 Merck 5,914 514,000 METRO 7,793 220,326 Muenchener Rueckversicherungs 7,469 1,430,694 OSRAM Licht 4,089 182,046 ProSiebenSat.1 Media 10,040 499,791 RWE 21,707 302,548 SAP 43,875 3,480,921 Siemens 35,397 3,388,491 Symrise 5,653 364,738 Telefonica Deutschland Holding 28,741 141,956 ThyssenKrupp 16,364 252,183 TUI 21,866 371,272 United Internet 5,268 273,029 Volkswagen 1,561 204,234 Vonovia 21,230 645,375 Zalando 3,469 a,b 119,210 Hong Kong2.9% AIA Group 537,800 3,009,494 ASM Pacific Technology 10,800 78,255 Bank of East Asia 49,550 145,910 BOC Hong Kong Holdings 169,500 445,310 Cathay Pacific Airways 52,000 82,098 Cheung Kong Infrastructure Holdings 27,000 254,107 Cheung Kong Property Holdings 118,475 642,894 CK Hutchison Holdings 120,475 1,498,036 CLP Holdings 86,288 723,846 First Pacific 120,250 82,808 Galaxy Entertainment Group 99,277 312,785 Hang Lung Properties 99,000 182,345 Hang Seng Bank 34,400 572,604 Henderson Land Development 48,545 263,783 HK Electric Investments 106,500 b 83,159 HKT Trust 125,660 165,143 Hong Kong & China Gas 311,439 544,131 Hong Kong Exchanges & Clearing 50,700 1,123,846 Hongkong Land Holdings 23,600 147,972 Hysan Development 28,000 108,329 Kerry Properties 29,500 67,629 Li & Fung 259,200 149,984 Link REIT 101,000 578,125 Melco Crown Entertainment, ADR 3,821 58,232 MTR 64,500 293,072 New World Development 254,048 205,131 Noble Group 188,963 40,926 NWS Holdings 60,000 89,095 PCCW 167,000 99,443 Power Assets Holdings 62,500 571,647 Shangri-La Asia 71,000 66,155 Sino Land 127,730 163,289 SJM Holdings 78,530 51,195 Sun Hung Kai Properties 75,699 823,160 Swire Pacific, Cl. A 27,500 266,520 Swire Properties 56,000 145,115 Techtronic Industries 65,365 247,451 WH Group 257,000 a,b 146,931 Wharf Holdings 60,311 281,042 Wheelock & Co. 43,000 164,233 Yue Yuen Industrial Holdings 32,300 110,903 Ireland.4% Bank of Ireland 1,228,951 a 407,282 CRH 37,209 992,818 Kerry Group, Cl. A 6,855 561,679 Ryanair Holdings 3,900 57,956 Israel.7% Azriele Group 1,603 56,963 Bank Hapoalim 48,286 225,638 Bank Leumi Le-Israel 60,234 a 200,552 Bezeq The Israeli Telecommunication 79,342 171,950 Check Point Software Technologies 2,723 a 214,600 Delek Group 202 34,840 Israel Chemicals 24,674 101,131 Israel Discount Bank, Cl. A 1 a 1 Mizrahi Tefahot Bank 6,222 70,155 Mobileye 3,263 a 88,525 NICE Systems 2,452 147,369 Taro Pharmaceutical Industries 301 a 43,886 Teva Pharmaceutical Industries 40,786 2,505,197 Italy2.2% Assicurazioni Generali 52,959 794,650 Atlantia 18,499 483,318 Banca Monte dei Paschi di Siena 119,067 a 86,196 Banco Popolare 16,630 a 154,625 CNH Industrial 43,714 273,789 Enel 318,629 1,303,786 Enel Green Power 81,547 159,698 Eni 114,117 1,660,431 EXOR 4,701 153,975 Ferrari 5,088 a 201,732 Fiat Chrysler Automobiles 40,560 285,894 Finmeccanica 18,554 a 220,877 Intesa Sanpaolo 568,743 1,621,010 Intesa Sanpaolo-RSP 47,321 125,292 Luxottica Group 7,731 478,528 Mediobanca 25,082 201,027 Prysmian 8,493 175,110 Saipem 10,910 a 6,791 Snam 93,495 523,860 STMicroelectronics 26,057 171,846 Telecom Italia 523,305 a 581,281 Telecom Italia-RSP 270,919 244,165 Tenaris 20,192 209,682 Terna Rete Elettrica Nazionale 68,305 365,522 UniCredit 213,246 829,305 Unione di Banche Italiane 41,889 196,346 UnipolSai 48,164 102,552 Japan23.1% ABC-Mart 1,000 54,554 Acom 15,500 a 70,362 Aeon 30,100 402,444 AEON Financial Service 3,960 91,007 AEON Mall 4,480 68,316 Air Water 7,000 111,334 Aisin Seiki 8,500 360,207 Ajinomoto 24,800 589,012 Alfresa Holdings 7,600 141,457 Alps Electric 8,100 159,971 Amada Holdings Co. 13,900 131,114 ANA Holdings 53,000 155,829 Aozora Bank 54,959 184,389 Asahi Glass 42,800 261,343 Asahi Group Holdings 17,700 568,820 Asahi Kasei 55,900 361,758 Asics 7,000 129,857 Astellas Pharma 93,295 1,293,473 Bandai Namco Holdings 7,750 176,168 Bank of Kyoto 16,000 123,683 Bank of Yokohama 50,000 266,170 Benesse Holdings 3,200 89,643 Bridgestone 29,000 1,054,266 Brother Industries 10,800 108,859 CALBEE 3,500 145,664 Canon 47,817 1,336,271 Casio Computer 9,300 180,262 Central Japan Railway 6,400 1,188,249 Chiba Bank 29,000 179,147 Chubu Electric Power 28,500 365,080 Chugai Pharmaceutical 9,928 303,767 Chugoku Bank 7,200 85,606 Chugoku Electric Power 14,000 186,700 Citizen Holdings 12,400 75,500 Credit Saison 6,200 116,185 Dai Nippon Printing 25,800 242,191 Dai-ichi Life Insurance 48,900 675,309 Daicel 13,400 196,717 Daihatsu Motor 8,000 124,766 Daiichi Sankyo 28,683 599,132 Daikin Industries 10,500 709,292 Daito Trust Construction 3,300 420,037 Daiwa House Industry 26,800 757,462 Daiwa Securities Group 76,000 480,452 Denso 21,700 941,810 Dentsu 9,900 524,745 Don Quijote Holdings 5,600 189,947 East Japan Railway 15,000 1,381,516 Eisai 11,000 664,051 Electric Power Development 6,080 205,105 FamilyMart 2,617 122,473 FANUC 8,729 1,165,425 Fast Retailing 2,358 762,040 Fuji Electric 27,000 93,592 Fuji Heavy Industries 26,200 1,070,704 FUJIFILM Holdings 20,800 802,982 Fujitsu 85,800 357,906 Fukuoka Financial Group 33,000 139,599 GungHo Online Entertainment 19,400 51,910 Gunma Bank 19,000 105,496 Hachijuni Bank 20,000 111,399 Hakuhodo DY Holdings 11,200 119,818 Hamamatsu Photonics 6,400 159,063 Hankyu Hanshin Holdings 53,000 330,366 Hikari Tsushin 700 46,317 Hino Motors 12,100 137,049 Hirose Electric 1,365 154,892 Hiroshima Bank 25,000 124,760 Hisamitsu Pharmaceutical 2,400 108,282 Hitachi 215,900 1,065,603 Hitachi Chemical 4,000 70,109 Hitachi Construction Machinery 5,000 72,832 Hitachi High-Technologies 2,700 76,676 Hitachi Metals 10,000 112,885 Hokuhoku Financial Group 51,000 94,364 Hokuriku Electric Power 7,700 108,815 Honda Motor 73,159 1,982,956 Hoshizaki Electric 1,600 111,622 Hoya 18,600 718,561 Hulic 14,000 120,403 Idemitsu Kosan 3,600 54,112 IHI 60,000 129,194 Iida Group Holdings 5,800 103,162 INPEX 42,000 371,681 Isetan Mitsukoshi Holdings 15,020 190,840 Isuzu Motors 26,900 273,956 ITOCHU 71,800 848,921 Itochu Techno-Solutions 1,800 29,109 Iyo Bank 11,000 92,995 J Front Retailing 10,800 148,817 Japan Airlines 5,200 194,621 Japan Airport Terminal 1,800 71,982 Japan Exchange Group 25,400 360,281 Japan Post Bank 18,100 223,200 Japan Post Holdings 20,100 268,176 Japan Prime Realty Investment 39 140,239 Japan Real Estate Investment 58 307,199 Japan Retail Fund Investment 113 238,503 Japan Tobacco 49,300 1,926,269 JFE Holdings 21,560 291,537 JGC 9,000 142,358 Joyo Bank 27,462 111,253 JSR 8,600 124,800 JTEKT 9,800 157,837 JX Holdings 97,376 370,972 Kajima 38,800 219,782 Kakaku.com 6,700 129,512 Kamigumi 9,400 84,819 Kaneka 12,000 114,426 Kansai Electric Power 32,499 a 353,315 Kansai Paint 10,000 139,512 Kao 22,500 1,207,370 Kawasaki Heavy Industries 65,000 200,518 KDDI 78,363 1,981,195 Keihan Electric Railway 21,000 132,221 Keikyu 20,000 165,621 Keio 25,000 223,119 Keisei Electric Railway 13,000 172,921 Keyence 1,985 934,036 Kikkoman 7,000 233,160 Kintetsu Group Holdings 80,354 330,723 Kirin Holdings 36,700 523,235 Kobe Steel 133,000 128,950 Koito Manufacturing 5,000 231,595 Komatsu 41,700 619,308 Konami Holdings 4,400 102,083 Konica Minolta 21,700 182,306 Kose 1,500 139,709 Kubota 51,000 752,675 Kuraray 14,200 171,322 Kurita Water Industries 4,800 102,624 Kyocera 14,600 586,881 Kyowa Hakko Kirin 10,705 155,079 Kyushu Electric Power 17,600 a 189,073 Kyushu Financial Group 16,000 a 99,574 Lawson 3,000 237,141 LIXIL Group 11,924 251,206 M3 8,100 186,065 Mabuchi Motor 1,900 102,720 Makita 5,300 298,259 Marubeni 71,700 345,175 Marui Group 9,500 150,637 Maruichi Steel Tube 2,000 56,732 Mazda Motor 23,300 423,248 McDonald's Holdings Co. Japan 3,000 58,974 Medipal Holdings 5,800 94,351 MEIJI Holdings 5,542 464,751 Minebea 15,000 116,741 Miraca Holdings 2,700 111,112 Mitsubishi 60,398 967,002 Mitsubishi Chemical Holdings 60,580 337,212 Mitsubishi Electric 85,000 787,687 Mitsubishi Estate 56,000 1,109,981 Mitsubishi Gas Chemical 16,000 76,770 Mitsubishi Heavy Industries 132,700 523,222 Mitsubishi Logistics 6,000 82,175 Mitsubishi Materials 46,000 141,759 Mitsubishi Motors 28,600 230,717 Mitsubishi Tanabe Pharma 10,800 177,392 Mitsubishi UFJ Financial Group 568,190 2,928,171 Mitsubishi UFJ Lease & Finance 24,300 120,481 Mitsui & Co. 77,400 878,345 Mitsui Chemicals 38,000 165,715 Mitsui Fudosan 42,286 994,203 Mitsui OSK Lines 52,000 102,925 mixi 1,600 51,218 Mizuho Financial Group 1,049,600 1,812,125 MS&AD Insurance Group Holdings 23,057 625,507 Murata Manufacturing 9,100 1,051,605 Nabtesco 5,600 96,689 Nagoya Railroad 42,000 191,891 NEC 114,800 303,023 NEXON 6,700 109,374 NGK Insulators 12,000 252,209 NGK Spark Plug 7,926 188,225 NH Foods 8,000 154,995 NHK Spring 7,000 68,864 Nidec 9,700 661,052 Nikon 16,260 239,681 Nintendo 4,825 679,573 Nippon Building Fund 61 315,147 Nippon Electric Glass 17,085 88,381 Nippon Express 39,000 182,576 Nippon Paint Holdings 6,900 131,592 Nippon Prologis REIT 70 124,333 Nippon Steel & Sumitomo Metal 33,161 592,961 Nippon Telegraph & Telephone 33,500 1,425,108 Nippon Yusen 69,800 150,644 Nissan Motor 111,100 1,101,915 Nisshin Seifun Group 9,438 152,579 Nissin Foods Holdings 2,600 132,733 Nitori Holdings 3,200 259,354 Nitto Denko 7,100 408,160 NOK 4,600 95,290 Nomura Holdings 164,600 899,598 Nomura Real Estate Holdings 6,400 112,852 Nomura Real Estate Master Fund 158 a 194,330 Nomura Research Institute 5,830 211,689 NSK 20,000 206,831 NTT Data 5,500 265,154 NTT DOCOMO 63,900 1,425,468 NTT Urban Development 5,500 53,940 Obayashi 30,000 270,581 Obic 2,600 134,676 Odakyu Electric Railway 28,000 297,515 Oji Holdings 35,000 142,202 Olympus 11,800 459,764 Omron 9,000 235,343 Ono Pharmaceutical 3,700 596,505 Oracle Japan 1,400 63,399 Oriental Land 8,700 555,054 ORIX 60,200 854,373 Osaka Gas 83,000 314,712 OTSUKA 2,700 134,325 Otsuka Holdings 17,000 571,929 Panasonic 98,595 923,042 Park24 3,800 106,267 Rakuten 41,100 423,398 Recruit Holdings 6,300 199,522 Resona Holdings 98,400 451,437 Ricoh 31,300 301,980 Rinnai 1,500 138,145 Rohm 4,300 195,677 Ryohin Keikaku 1,100 233,199 Sankyo 2,200 83,979 Sanrio 2,100 48,694 Santen Pharmaceutical 16,500 262,953 SBI Holdings 10,830 108,400 Secom 9,400 655,691 Sega Sammy Holdings 7,484 70,445 Seibu Holdings 5,900 118,285 Seiko Epson 13,300 180,151 Sekisui Chemical 19,000 232,956 Sekisui House 25,900 407,054 Seven & I Holdings 33,760 1,501,239 Seven Bank 26,000 110,400 Shikoku Electric Power 8,900 129,096 Shimadzu 12,000 186,240 Shimamura 1,000 111,522 Shimano 3,500 559,875 Shimizu 27,000 210,712 Shin-Etsu Chemical 18,300 934,679 Shinsei Bank 78,000 121,509 Shionogi & Co. 13,300 579,250 Shiseido 16,000 301,101 Shizuoka Bank 23,400 203,726 Showa Shell Sekiyu 8,500 69,349 SMC 2,400 542,217 SoftBank Group 43,100 1,907,359 Sohgo Security Services 2,500 122,096 Sompo Japan Nipponkoa Holdings 14,670 434,798 Sony 56,780 1,358,545 Sony Financial Holdings 7,000 115,692 Stanley Electric 6,600 144,753 Sumitomo 51,500 513,642 Sumitomo Chemical 64,000 324,219 Sumitomo Dainippon Pharma 6,900 76,954 Sumitomo Electric Industries 34,700 457,047 Sumitomo Heavy Industries 25,000 98,780 Sumitomo Metal Mining 23,000 245,009 Sumitomo Mitsui Financial Group 57,100 1,917,572 Sumitomo Mitsui Trust Holdings 151,640 484,403 Sumitomo Realty & Development 16,000 448,548 Sumitomo Rubber Industries 7,600 96,266 Suntory Beverage & Food 6,000 277,986 Suruga Bank 8,000 144,908 Suzuken 3,212 111,408 Suzuki Motor 15,800 485,015 Sysmex 6,200 398,859 T&D Holdings 26,300 300,975 Taiheiyo Cement 54,000 155,614 Taisei 46,000 287,972 Taisho Pharmaceutical Holdings 1,500 101,054 Taiyo Nippon Sanso 6,000 54,152 Takashimaya 12,000 102,838 Takeda Pharmaceutical 35,400 1,711,853 TDK 5,500 301,542 Teijin 40,000 146,261 Terumo 13,500 429,556 THK 5,500 87,744 Tobu Railway 46,000 224,427 Toho 5,400 141,020 Toho Gas 18,000 118,084 Tohoku Electric Power 19,700 245,987 Tokio Marine Holdings 30,500 1,091,416 Tokyo Electric Power 64,972 a 325,975 Tokyo Electron 7,700 484,174 Tokyo Gas 104,000 478,149 Tokyo Tatemono 8,500 91,439 Tokyu 49,820 387,668 Tokyu Fudosan Holdings 25,100 164,348 TonenGeneral Sekiyu 13,000 106,306 Toppan Printing 22,000 191,436 Toray Industries 67,000 572,767 Toshiba 180,000 a 301,455 TOTO 6,000 195,115 Toyo Seikan Group Holdings 7,100 128,428 Toyo Suisan Kaisha 4,000 138,348 Toyoda Gosei 2,400 51,843 Toyota Industries 7,300 365,605 Toyota Motor 122,157 7,377,427 Toyota Tsusho 10,100 232,014 Trend Micro 4,900 205,650 Unicharm 16,900 331,864 United Urban Investment 114 156,028 USS 9,800 150,228 West Japan Railway 7,500 485,714 Yahoo! Japan 61,100 234,051 Yakult Honsha 4,100 188,410 Yamada Denki 28,300 136,975 Yamaguchi Financial Group 9,000 97,282 Yamaha 7,200 171,332 Yamaha Motor 11,200 223,868 Yamato Holdings 15,200 333,522 Yamazaki Baking 4,000 87,295 Yaskawa Electric 11,300 126,335 Yokogawa Electric 11,500 129,133 Yokohama Rubber 4,500 67,448 Luxembourg.1% RTL Group 1,680 134,317 SES 14,758 386,726 Macau.1% MGM China Holdings 40,000 48,236 Sands China 107,813 378,253 Wynn Macau 69,200 75,164 Mexico.0% Fresnillo 10,059 Netherlands3.0% Aegon 81,552 462,951 AerCap Holdings 3,567 a 109,543 Akzo Nobel 11,231 720,923 ASML Holding 15,508 1,425,032 Boskalis Westminster 4,086 161,443 Gemalto 3,825 230,671 Heineken 10,269 892,976 Heineken Holding 4,485 345,243 ING Groep 173,649 2,004,458 Koninklijke Ahold 37,455 850,159 Koninklijke DSM 7,981 388,911 Koninklijke KPN 146,421 567,658 Koninklijke Philips 41,747 1,110,629 Koninklijke Vopak 2,912 126,668 NN Group 10,893 369,155 NXP Semiconductors 6,050 a 452,419 OCI 3,786 a 68,844 QIAGEN 9,940 a 224,861 Randstad Holding 5,773 315,563 RELX 44,578 745,946 TNT Express 23,803 203,024 Unilever 72,722 3,243,250 Wolters Kluwer 13,883 472,602 New Zealand.2% Auckland International Airport 46,910 169,545 Contact Energy 31,118 92,946 Fletcher Building 31,140 139,481 Meridian Energy 52,186 79,770 Mighty River Power 29,098 50,133 Ryman Healthcare 16,781 87,628 Spark New Zealand 78,060 170,763 Norway.6% DNB 42,411 514,424 Gjensidige Forsikring 9,640 153,514 Norsk Hydro 62,574 210,193 Orkla 36,127 292,739 Schibsted, Cl. A 3,036 89,479 Schibsted, Cl. B 3,578 a 100,945 Statoil 50,799 705,542 Telenor 32,617 530,743 Yara International 7,988 303,997 Portugal.1% Banco Comercial Portugues, Cl. R 1,375,710 a 58,328 Banco Espirito Santo 118,053 a,c 13 Energias de Portugal 103,730 362,615 Galp Energia 16,122 192,159 Jeronimo Martins 10,446 146,134 Singapore1.2% Ascendas Real Estate Investment Trust 97,433 158,464 CapitaLand 116,500 253,708 CapitaLand Commercial Trust 96,000 88,064 CapitaLand Mall Trust 117,000 163,276 City Developments 17,000 83,651 ComfortDelGro 92,700 185,521 DBS Group Holdings 78,388 780,803 Genting Singapore 289,327 144,815 Global Logistic Properties 136,843 164,261 Golden Agri-Resources 278,440 73,536 Hutchison Port Holdings Trust 265,000 126,937 Jardine Cycle & Carriage 4,913 130,142 Keppel 61,500 218,845 Oversea-Chinese Banking 133,487 748,272 Sembcorp Industries 43,254 76,965 Sembcorp Marine 38,000 41,846 Singapore Airlines 25,933 201,959 Singapore Exchange 35,000 175,445 Singapore Press Holdings 69,075 172,437 Singapore Technologies Engineering 68,000 138,154 Singapore Telecommunications 361,651 899,250 StarHub 26,918 64,210 Suntec Real Estate Investment Trust 99,000 110,729 United Overseas Bank 58,712 751,113 UOL Group 21,111 83,635 Wilmar International 88,000 178,420 South Africa.1% Mondi 17,108 Spain3.0% Abertis Infraestructuras 22,614 338,407 ACS Actividades de Construccion y Servicios 8,471 216,441 Aena 2,977 b 332,027 Amadeus IT Holding, Cl. A 19,640 806,482 Banco Bilbao Vizcaya Argentaria 286,232 1,851,479 Banco de Sabadell 219,241 396,985 Banco Popular Espanol 78,750 212,490 Banco Santander 643,965 2,781,081 Bankia 207,019 205,761 Bankinter 32,065 223,333 CaixaBank 115,983 352,934 Distribuidora Internacional de Alimentacion 28,026 a 151,790 Enagas 10,045 292,716 Endesa 13,393 258,375 Ferrovial 19,408 427,622 Gas Natural SDG 14,848 292,361 Grifols 13,598 285,013 Iberdrola 240,602 1,695,127 Inditex 48,893 1,604,150 Mapfre 47,485 106,371 Red Electrica 4,768 385,140 Repsol 50,205 522,860 Telefonica 201,422 2,138,812 Zardoya Otis 6,905 73,194 Sweden2.8% Alfa Laval 13,304 229,687 Assa Abloy, Cl. B 43,979 930,717 Atlas Copco, Cl. A 29,387 630,804 Atlas Copco, Cl. B 16,947 346,795 Boliden 11,860 164,752 Electrolux, Ser. B 10,732 233,062 Ericsson, Cl. B 136,238 1,201,262 Getinge, Cl. B 9,499 210,229 Hennes & Mauritz, Cl. B 42,545 1,391,477 Hexagon, Cl. B 11,240 372,980 Husqvarna, Cl. B 20,372 129,131 ICA Gruppen 3,218 113,850 Industrivarden, Cl. C 7,189 113,591 Investment AB Kinnevik, Cl. B 10,364 268,351 Investor, Cl. B 19,913 664,669 Lundin Petroleum 9,154 a 131,596 Millicom International Cellular, SDR 2,952 130,017 Nordea Bank 136,084 1,365,654 Sandvik 49,025 411,333 Securitas, Cl. B 12,966 191,313 Skandinaviska Enskilda Banken, Cl. A 67,990 655,549 Skanska, Cl. B 17,185 330,660 SKF, Cl. B 16,805 257,159 Svenska Cellulosa, Cl. B 25,728 761,929 Svenska Handelsbanken, Cl. A 67,881 852,844 Swedbank, Cl. A 41,094 865,135 Swedish Match 8,504 302,410 Tele2, Cl. B 14,711 121,884 TeliaSonera 116,315 547,961 Volvo, Cl. B 69,979 638,398 Switzerland9.4% ABB 98,597 a 1,707,406 Actelion 4,558 a 602,908 Adecco 7,606 a 469,515 Aryzta 3,764 a 172,105 Baloise Holding 2,088 255,542 Barry Callebaut 110 a 125,810 Cie Financiere Richemont 23,417 1,521,376 Coca-Cola HBC-CDI 8,469 a 173,555 Credit Suisse Group 80,502 a 1,421,112 Dufry 1,787 a 193,432 EMS-Chemie Holding 396 166,102 Galenica 157 219,052 Geberit 1,638 580,599 Givaudan 421 a 786,684 Glencore 548,295 a 709,419 Julius Baer Group 10,272 a 435,923 Kuehne + Nagel International 2,440 323,433 LafargeHolcim 18,994 a 805,999 Lindt & Spruengli 5 345,011 Lindt & Spruengli-PC 44 257,932 Lonza Group 2,247 a 344,155 Nestle 142,405 10,489,044 Novartis 101,665 a 7,885,816 Pargesa Holding-BR 1,256 73,139 Partners Group Holding 711 256,470 Roche Holding 31,385 a 8,165,147 Schindler Holding 876 135,510 Schindler Holding-PC 1,967 302,496 SGS 251 a 487,672 Sika-BR 99 354,458 Sonova Holding 2,370 284,496 Sulzer 1,245 113,546 Swatch Group 2,074 137,647 Swatch Group-BR 1,371 469,468 Swiss Life Holding 1,420 a 361,080 Swiss Prime Site 3,113 a 249,764 Swiss Re 15,764 1,464,143 Swisscom 1,125 559,449 Syngenta 4,158 1,530,742 Transocean 15,437 161,702 UBS Group 163,207 2,694,678 Zurich Insurance Group 6,739 a 1,492,757 United Kingdom19.1% 3i Group 45,621 289,586 Aberdeen Asset Management 39,934 140,609 Admiral Group 9,276 235,694 Aggreko 10,853 133,334 Amec Foster Wheeler 16,968 100,354 Anglo American 62,300 249,076 Antofagasta 18,804 102,808 ArcelorMittal 42,990 165,970 ARM Holdings 62,769 901,131 Ashtead Group 23,009 297,436 Associated British Foods 15,604 704,354 AstraZeneca 56,420 3,609,401 Auto Trader Group 30,147 b 168,824 Aviva 180,702 1,247,958 Babcock International Group 10,761 141,405 BAE Systems 141,217 1,042,276 Barclays 752,619 2,010,090 Barratt Developments 46,168 396,383 BG Group 153,348 2,324,637 BHP Billiton 94,652 921,672 BP 814,344 4,412,351 British American Tobacco 83,143 4,622,386 British Land 43,080 456,913 BT Group 375,688 2,613,180 Bunzl 15,442 413,227 Burberry Group 20,477 349,302 Capita 30,393 512,167 Carnival 8,328 415,106 Centrica 226,131 663,967 Cobham 51,208 186,341 Compass Group 74,186 1,278,842 Croda International 5,660 231,046 Diageo 112,293 3,023,051 Direct Line Insurance Group 63,227 338,920 Dixons Carphone 45,648 310,215 easyJet 7,546 166,765 Experian 44,387 757,943 G4S 69,165 225,439 GKN 69,758 277,975 GlaxoSmithKline 216,993 4,470,205 Hammerson 35,471 296,530 Hargreaves Lansdown 10,863 212,759 HSBC Holdings 871,453 6,146,304 ICAP 23,517 162,616 IMI 12,873 148,536 Imperial Tobacco Group 42,958 2,327,478 Inmarsat 21,105 332,427 InterContinental Hotels Group 10,892 358,851 International Consolidated Airlines Group 37,752 291,759 Intertek Group 6,956 282,043 Intu Properties 43,243 185,365 Investec 26,558 169,621 ITV 170,697 651,826 J Sainsbury 63,395 222,913 Johnson Matthey 8,807 312,044 Kingfisher 100,822 471,860 Land Securities Group 35,155 551,594 Legal & General Group 265,250 926,799 Lloyds Banking Group 2,548,981 2,391,005 London Stock Exchange Group 14,071 499,680 Marks & Spencer Group 73,189 444,479 Meggitt 35,607 185,702 Merlin Entertainments 33,913 b 200,798 National Grid 167,950 2,367,171 Next 6,626 655,931 Old Mutual 214,716 525,213 Pearson 37,949 430,279 Persimmon 13,614 a 396,716 Petrofac 12,065 137,523 Provident Financial 6,039 254,066 Prudential 115,471 2,269,744 Randgold Resources 4,376 309,964 Reckitt Benckiser Group 28,573 2,549,547 RELX 50,514 889,758 Rexam 32,409 277,598 Rio Tinto 55,996 1,377,258 Rolls-Royce Holdings 82,227 a 656,386 Royal Bank of Scotland Group 153,539 a 556,553 Royal Dutch Shell, Cl. A 173,661 3,800,358 Royal Dutch Shell, Cl. B 108,944 2,382,246 Royal Mail 39,615 260,573 RSA Insurance Group 44,836 267,509 SABMiller 43,567 2,599,058 Sage Group 46,087 409,673 Schroders 5,838 228,763 Segro 33,856 212,816 Severn Trent 10,089 316,045 Shire 26,531 1,488,136 Sky 45,131 699,467 Smith & Nephew 40,722 678,342 Smiths Group 18,686 252,846 Sports Direct International 11,250 a 67,027 SSE 44,344 921,384 St. James's Place 24,309 333,929 Standard Chartered 148,064 1,003,224 Standard Life 86,897 453,587 Tate & Lyle 21,771 194,331 Taylor Wimpey 151,385 417,161 Tesco 363,421 a 900,193 Travis Perkins 11,023 288,022 Unilever 57,629 2,536,369 United Utilities Group 31,427 430,004 Vodafone Group 1,181,496 3,779,490 Weir Group 9,166 113,559 Whitbread 8,082 462,958 William Hill 40,472 225,103 WM Morrison Supermarkets 97,954 245,175 Wolseley 11,842 585,902 WPP 57,863 1,259,383 Total Common Stocks (cost $493,452,483) Preferred Stocks.5% Germany Bayerische Motoren Werke 2,457 169,124 Fuchs Petrolub 2,998 122,892 Henkel & Co. 7,964 845,203 Porsche Automobil Holding 6,890 311,554 Volkswagen 8,163 947,392 Total Preferred Stocks (cost $2,285,766) Number of Rights.0% Rights Value ($) Italy.0% Saipem 10,910 a Spain.0% ACS Actividades de Construccion y Servicios 8,471 a Total Rights (cost $413,443) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.17%, 3/17/16 435,000 d 434,877 0.36%, 6/23/16 80,000 d 79,885 Total Short-Term Investments (cost $514,794) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,867,443) 4,867,443 e Total Investments (cost $501,533,929) % Cash and Receivables (Net) .3 % Net Assets % ADR - American Depository Receipts BR-Bearer Certificate CDI-Chess Depository Interest PC-Participation Certificate REIT-Real Estate Investment Trust RSP-Risparmio (Savings) Shares SDR-Swedish Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $1,050,949 or .2% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2016, the value of this security amounted to $13 or less than .01% of net assets. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2016 net unrealized appreciation on investments was $20,015,825 of which $100,685,197 related to appreciated investment securities and $80,669,372 related to depreciated investment securities. At January 31, 2016 the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.4 Consumer Discretionary 13.0 Consumer Staples 12.5 Industrial 12.1 Health Care 12.0 Materials 6.0 Information Technology 5.1 Telecommunication Services 5.1 Energy 4.7 Utilities 3.8 Short-Term/Money Market Investment 1.0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long ASX SPI 200 10 878,494 March 2016 (22,350 ) DJ Euro Stoxx 50 69 2,263,349 March 2016 (95,992 ) FTSE 100 26 2,225,449 March 2016 (24,611 ) Topix 13 1,545,203 March 2016 (44,433 ) ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 3/16/2016 a 253,100 181,232 178,728 (2,504 ) 3/16/2016 b 527,300 379,667 372,357 (7,310 ) 3/16/2016 c 522,574 376,319 369,019 (7,300 ) 3/16/2016 d 248,600 176,513 175,551 (962 ) 3/16/2016 e 427,904 307,144 302,167 (4,977 ) 3/16/2016 f 62,766 45,427 44,323 (1,104 ) 3/16/2016 g 251,100 176,398 177,316 918 British Pound, Expiring: 3/16/2016 a 1,309,251 1,953,330 1,865,720 (87,610 ) 3/16/2016 c 45,047 67,075 64,193 (2,882 ) 3/16/2016 d 58,300 88,310 83,079 (5,231 ) 3/16/2016 e 296,962 439,476 423,179 (16,297 ) 3/16/2016 f 1,248,209 1,853,167 1,778,733 (74,434 ) 3/16/2016 h 56,000 79,061 79,802 741 3/16/2016 i 555,700 841,702 791,888 (49,814 ) Euro, Expiring: 3/16/2016 b 1,132,894 1,229,011 1,228,776 (235 ) 3/16/2016 c 33,000 36,132 35,793 (339 ) 3/16/2016 d 1,307,500 1,432,593 1,418,159 (14,434 ) 3/16/2016 e 221,300 240,725 240,030 (695 ) 3/16/2016 f 1,138,400 1,244,239 1,234,748 (9,491 ) 3/16/2016 g 119,900 130,073 130,048 (25 ) 3/16/2016 i 1,138,407 1,253,511 1,234,755 (18,756 ) Japanese Yen, Expiring: 3/16/2016 a 69,655,054 572,685 576,022 3,337 3/16/2016 b 172,331,929 1,428,607 1,425,123 (3,484 ) 3/16/2016 c 48,368,659 405,818 399,991 (5,827 ) 3/16/2016 e 46,255,827 385,630 382,519 (3,111 ) 3/16/2016 f 89,770,000 745,395 742,366 (3,029 ) 3/16/2016 g 69,821,036 579,582 577,395 (2,187 ) Sales: Proceeds ($) Australian Dollar, Expiring: 3/16/2016 b 253,500 182,915 179,011 3,904 3/16/2016 c 29,724 21,270 20,990 280 3/16/2016 d 788,600 564,402 556,875 7,527 3/16/2016 f 247,900 172,520 175,056 (2,536 ) British Pound, Expiring: 3/16/2016 b 62,300 92,200 88,779 3,421 3/16/2016 d 929,700 1,366,414 1,324,849 41,565 3/16/2016 e 124,000 182,608 176,704 5,904 3/16/2016 f 1,010,800 1,485,645 1,440,419 45,226 3/16/2016 g 116,600 167,984 166,158 1,826 Euro, Expiring: 2/1/2016 d 165,497 181,219 179,282 1,937 3/16/2016 b 32,800 35,759 35,576 183 3/16/2016 c 14,707 16,093 15,952 141 3/16/2016 d 2,063,700 2,240,057 2,238,360 1,697 3/16/2016 f 398,600 436,337 432,335 4,002 3/16/2016 g 547,700 601,851 594,054 7,797 3/16/2016 h 187,900 204,156 203,803 353 Japanese Yen, Expiring: 3/16/2016 b 15,475,000 128,831 127,973 858 3/16/2016 d 13,585,000 114,697 112,343 2,354 3/16/2016 e 106,255,000 887,754 878,691 9,063 3/16/2016 f 58,550,000 495,038 484,187 10,851 3/16/2016 g 123,800,000 1,037,814 1,023,782 14,032 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of America b Citigroup c Goldman Sachs International d HSBC e Royal Bank of Canada f Standard Chartered Bank g UBS h BNP Paribas i Credit Suisse International The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 1,115,177 512,618,158 †† 13 Equity Securities - Foreign Preferred Stocks† - 2,396,165 †† - Mutual Funds 4,867,443 - - Rights† 38,036 †† U.S. Treasury - 514,762 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - 167,917 - Liabilities ($) Other Financial Instruments: Financial Futures††† (187,386 ) - - ) Forward Foreign Currency Exchange Contracts††† - (324,574 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund January 31, 2016 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components.9% BorgWarner 31,857 935,321 Delphi Automotive 40,806 2,649,942 Ford Motor 557,008 6,650,675 General Motors 205,631 6,094,903 Goodyear Tire & Rubber 37,394 1,062,364 Harley-Davidson 27,614 a 1,104,560 Johnson Controls 93,117 3,340,107 Banks5.6% Bank of America 1,495,934 21,152,507 BB&T 112,304 3,667,849 Citigroup 428,598 18,249,703 Citizens Financial Group 64,617 1,373,111 Comerica 26,215 899,174 Fifth Third Bancorp 116,499 1,840,684 Huntington Bancshares 113,494 973,778 JPMorgan Chase & Co. 528,797 31,463,421 KeyCorp 123,530 1,378,595 M&T Bank 23,084 2,543,395 People's United Financial 41,693 599,128 PNC Financial Services Group 73,438 6,363,403 Regions Financial 194,118 1,576,238 SunTrust Banks 74,449 2,723,344 U.S. Bancorp 236,918 9,490,935 Wells Fargo & Co. 667,709 33,539,023 Zions Bancorporation 27,684 627,873 Capital Goods7.2% 3M 88,605 13,379,355 Allegion 14,254 863,222 AMETEK 34,534 1,624,825 Boeing 90,637 10,888,223 Caterpillar 83,850 5,218,824 Cummins 23,936 2,151,607 Danaher 85,031 7,367,936 Deere & Co. 44,617 a 3,435,955 Dover 23,386 1,366,912 Eaton 66,061 3,336,741 Emerson Electric 94,715 4,354,996 Fastenal 41,364 a 1,677,724 Flowserve 18,625 719,670 Fluor 21,487 964,551 General Dynamics 42,777 5,722,279 General Electric 1,356,840 39,484,044 Honeywell International 111,190 11,474,808 Illinois Tool Works 47,940 4,317,956 Ingersoll-Rand 38,900 2,002,183 Jacobs Engineering Group 17,461 b 684,995 L-3 Communications Holdings 11,279 1,317,838 Lockheed Martin 38,011 8,020,321 Masco 48,430 1,278,068 Northrop Grumman 26,264 4,860,416 PACCAR 51,557 2,529,902 Parker Hannifin 19,685 1,912,595 Pentair 26,219 a 1,235,439 Precision Castparts 19,769 4,644,727 Quanta Services 23,225 b 434,307 Raytheon 43,235 5,544,456 Rockwell Automation 19,126 1,827,872 Rockwell Collins 18,566 1,501,618 Roper Technologies 14,450 2,538,431 Snap-on 8,334 1,346,441 Stanley Black & Decker 21,579 2,035,763 Textron 40,913 1,400,043 United Rentals 13,360 b 640,078 United Technologies 118,594 10,399,508 W.W. Grainger 8,563 a 1,684,256 Xylem 24,564 883,076 Commercial & Professional Services.6% ADT 23,464 a 694,065 Cintas 12,788 1,098,745 Dun & Bradstreet 4,735 466,019 Equifax 17,119 1,811,190 Pitney Bowes 31,223 611,346 Republic Services 35,217 1,538,983 Robert Half International 18,558 812,284 Stericycle 11,945 b 1,437,581 Tyco International 60,662 2,086,166 Verisk Analytics, Cl. A 22,147 b 1,616,731 Waste Management 60,817 3,220,260 Consumer Durables & Apparel1.4% Coach 39,830 1,475,702 D.R. Horton 45,323 1,246,836 Garmin 18,072 635,773 Hanesbrands 58,033 1,774,069 Harman International Industries 9,899 736,387 Hasbro 15,692 1,165,602 Leggett & Platt 19,753 819,947 Lennar, Cl. A 26,398 a 1,112,676 Mattel 48,157 1,328,652 Michael Kors Holdings 27,594 b 1,101,001 Mohawk Industries 9,107 b 1,515,496 Newell Rubbermaid 37,837 a 1,467,319 NIKE, Cl. B 193,850 12,020,638 PulteGroup 48,539 813,514 PVH 11,465 841,302 Ralph Lauren 8,453 950,962 Under Armour, Cl. A 25,648 b 2,191,109 VF 48,030 3,006,678 Whirlpool 11,461 1,540,244 Consumer Services2.0% Carnival 66,076 3,180,238 Chipotle Mexican Grill 4,500 b 2,038,365 Darden Restaurants 16,320 1,029,139 H&R Block 34,154 1,162,944 Marriott International, Cl. A 28,559 a 1,750,095 McDonald's 132,214 16,365,449 Royal Caribbean Cruises 23,816 1,951,959 Starbucks 213,493 12,973,970 Starwood Hotels & Resorts Worldwide 24,209 c 1,506,768 Wyndham Worldwide 17,505 1,136,074 Wynn Resorts 12,190 a 820,875 Yum! Brands 61,276 4,434,544 Diversified Financials4.7% Affiliated Managers Group 7,777 b 1,043,596 American Express 120,411 6,441,988 Ameriprise Financial 25,623 2,322,725 Bank of New York Mellon 158,242 5,731,525 Berkshire Hathaway, Cl. B 269,340 b 34,952,252 BlackRock 18,001 5,656,994 Capital One Financial 76,635 5,028,789 Charles Schwab 170,840 4,361,545 CME Group 48,154 4,326,637 Discover Financial Services 63,092 2,888,983 E*TRADE Financial 40,442 b 952,813 Franklin Resources 56,157 1,946,402 Goldman Sachs Group 57,136 9,230,892 Intercontinental Exchange 17,079 4,505,440 Invesco 60,847 1,821,151 Legg Mason 15,606 477,856 Leucadia National 47,525 787,014 McGraw-Hill Financial 39,430 3,352,339 Moody's 24,929 2,222,171 Morgan Stanley 217,831 5,637,466 Nasdaq 16,195 1,004,090 Navient 53,828 514,596 Northern Trust 31,187 1,936,089 State Street 58,311 3,249,672 Synchrony Financial 119,018 b 3,382,492 T. Rowe Price Group 36,200 2,568,390 Energy6.5% Anadarko Petroleum 72,725 2,842,820 Apache 53,146 2,260,831 Baker Hughes 62,963 2,739,520 Cabot Oil & Gas 57,361 1,190,241 Cameron International 27,257 b 1,789,695 Chesapeake Energy 72,177 a 244,680 Chevron 270,508 23,390,827 Cimarex Energy 13,026 1,211,418 Columbia Pipeline Group 55,143 1,022,903 ConocoPhillips 176,388 6,893,243 CONSOL Energy 34,830 a 276,550 Devon Energy 55,938 1,560,670 Diamond Offshore Drilling 7,985 a 148,441 Ensco, Cl. A 35,333 345,557 EOG Resources 79,065 5,615,196 EQT 21,165 1,306,727 Exxon Mobil 598,605 46,601,399 FMC Technologies 34,639 b 871,171 Halliburton 122,918 3,907,563 Helmerich & Payne 16,300 a 828,040 Hess 35,233 1,497,402 Kinder Morgan 262,734 4,321,974 Marathon Oil 95,505 929,264 Marathon Petroleum 77,880 3,254,605 Murphy Oil 22,836 447,814 National Oilwell Varco 56,540 1,839,812 Newfield Exploration 23,540 b 684,308 Noble Energy 60,581 1,961,007 Occidental Petroleum 110,003 7,571,506 ONEOK 31,329 780,405 Phillips 66 68,640 5,501,496 Pioneer Natural Resources 21,219 2,630,095 Range Resources 25,030 a 739,887 Schlumberger 180,672 13,057,165 Southwestern Energy 55,553 a,b 493,866 Spectra Energy 97,701 2,681,892 Tesoro 17,805 1,553,486 Transocean 51,286 a 534,400 Valero Energy 69,355 4,707,124 Williams 95,990 1,852,607 Food & Staples Retailing2.4% Costco Wholesale 62,447 9,436,991 CVS Health 159,314 15,388,139 Kroger 140,928 5,469,416 Sysco 75,710 3,014,015 Wal-Mart Stores 224,562 14,901,934 Walgreens Boots Alliance 125,207 9,981,502 Whole Foods Market 50,944 1,493,169 Food, Beverage & Tobacco5.9% Altria Group 281,879 17,225,626 Archer-Daniels-Midland 87,882 3,106,629 Brown-Forman, Cl. B 15,326 1,499,496 Campbell Soup 24,684 a 1,392,424 Coca-Cola 562,706 24,151,341 Coca-Cola Enterprises 30,044 1,394,642 ConAgra Foods 60,518 2,519,969 Constellation Brands, Cl. A 24,527 3,739,877 Dr. Pepper Snapple Group 28,135 2,640,188 General Mills 85,864 4,852,175 Hershey 21,557 1,899,387 Hormel Foods 18,351 1,475,604 J.M. Smucker 17,097 2,193,887 Kellogg 36,603 2,688,124 Keurig Green Mountain 16,053 1,432,730 Kraft Heinz 85,421 6,667,963 McCormick & Co. 16,617 1,461,797 Mead Johnson Nutrition 28,808 2,088,292 Molson Coors Brewing, Cl. B 26,100 2,361,528 Mondelez International, Cl. A 228,733 9,858,392 Monster Beverage 21,707 b 2,931,096 PepsiCo 210,223 20,875,144 Philip Morris International 222,689 20,044,237 Reynolds American 118,883 5,938,206 Tyson Foods, Cl. A 43,453 2,318,652 Health Care Equipment & Services4.8% Abbott Laboratories 214,362 8,113,602 Aetna 49,526 5,043,728 AmerisourceBergen 28,204 2,525,950 Anthem 37,393 4,879,413 Baxter International 77,787 2,847,004 Becton Dickinson & Co. 30,265 4,399,623 Boston Scientific 189,261 b 3,317,745 C.R. Bard 10,425 1,910,590 Cardinal Health 47,431 3,859,460 Cerner 43,162 b 2,503,828 Cigna 36,679 4,900,314 DaVita HealthCare Partners 24,046 b 1,613,968 DENTSPLY International 20,283 1,194,466 Edwards Lifesciences 30,203 b 2,362,177 Express Scripts Holding 97,186 b 6,984,758 HCA Holdings 45,577 b 3,171,248 Henry Schein 12,089 b 1,830,758 Humana 21,178 3,447,567 Intuitive Surgical 5,309 b 2,871,373 Laboratory Corporation of America Holdings 14,373 b 1,614,807 McKesson 32,856 5,289,159 Medtronic 202,861 15,401,207 Patterson 11,169 474,236 Quest Diagnostics 21,052 1,382,485 St. Jude Medical 40,474 2,139,456 Stryker 45,109 4,472,557 Tenet Healthcare 13,626 b 369,537 UnitedHealth Group 136,983 15,774,962 Universal Health Services, Cl. B 13,201 1,486,961 Varian Medical Systems 14,912 a,b 1,150,163 Zimmer Biomet Holdings 24,697 2,451,424 Household & Personal Products2.2% Church & Dwight 18,861 1,584,324 Clorox 18,971 2,448,208 Colgate-Palmolive 128,388 8,670,042 Estee Lauder, Cl. A 32,303 2,753,831 Kimberly-Clark 52,265 6,711,871 Procter & Gamble 390,987 31,939,728 Insurance2.6% Aflac 61,914 3,588,535 Allstate 55,821 3,382,753 American International Group 178,302 10,070,497 Aon 39,462 3,465,947 Assurant 9,220 749,678 Chubb 66,174 7,482,338 Cincinnati Financial 21,193 1,221,353 Hartford Financial Services Group 59,340 2,384,281 Lincoln National 37,214 1,468,464 Loews 41,969 1,553,273 Marsh & McLennan 75,810 4,042,947 MetLife 158,464 7,075,418 Principal Financial Group 38,381 1,458,478 Progressive 83,533 2,610,406 Prudential Financial 64,218 4,500,397 Torchmark 17,440 947,690 Travelers 44,524 4,765,849 Unum Group 34,567 989,999 Willis Towers Watson 19,774 2,263,487 XL Group 44,182 1,602,039 Materials2.6% Air Products & Chemicals 27,549 3,490,734 Airgas 9,341 1,307,740 Alcoa 187,169 a 1,364,462 Avery Dennison 13,065 795,528 Ball 20,496 1,369,748 CF Industries Holdings 34,260 1,027,800 Dow Chemical 161,933 6,801,186 E.I. du Pont de Nemours & Co. 126,191 6,657,837 Eastman Chemical 21,946 1,343,315 Ecolab 37,964 4,095,177 FMC 20,347 726,795 Freeport-McMoRan 164,646 a 757,372 International Flavors & Fragrances 11,692 1,367,496 International Paper 60,507 2,069,944 LyondellBasell Industries, Cl. A 51,803 4,039,080 Martin Marietta Materials 9,558 1,200,294 Monsanto 62,884 5,697,290 Mosaic 48,068 1,158,439 Newmont Mining 76,425 1,525,443 Nucor 44,939 1,755,767 Owens-Illinois 25,079 b 324,522 PPG Industries 39,404 3,748,108 Praxair 40,828 4,082,800 Sealed Air 29,044 1,177,153 Sherwin-Williams 11,300 2,889,071 Vulcan Materials 18,622 1,642,460 WestRock 37,835 1,334,819 Media3.2% Cablevision Systems (NY Group), Cl. A 31,705 1,011,707 CBS, Cl. B 63,951 3,037,672 Comcast, Cl. A 351,435 19,578,444 Discovery Communications, Cl. A 22,867 a,b 630,901 Discovery Communications, Cl. C 37,644 b 1,024,293 Interpublic Group of Companies 57,254 1,284,780 News Corp., Cl. A 54,741 709,991 News Corp., Cl. B 14,916 199,129 Nielsen Holdings 53,776 2,589,852 Omnicom Group 34,385 2,522,140 Scripps Networks Interactive, Cl. A 13,098 a 798,585 TEGNA 33,872 813,267 Time Warner 115,083 8,106,446 Time Warner Cable 40,695 7,406,897 Twenty-First Century Fox, Cl. A 168,721 4,550,405 Twenty-First Century Fox, Cl. B 61,621 1,669,929 Viacom, Cl. B 51,036 2,329,283 Walt Disney 218,960 20,980,747 Pharmaceuticals, Biotech & Life Sciences9.7% AbbVie 235,230 12,914,127 Agilent Technologies 46,827 1,763,037 Alexion Pharmaceuticals 32,364 b 4,722,878 Allergan 56,661 b 16,116,088 Amgen 108,235 16,530,732 Baxalta 83,916 3,357,479 Biogen 31,861 b 8,699,965 Bristol-Myers Squibb 239,774 14,904,352 Celgene 112,871 b 11,323,219 Eli Lilly & Co. 140,283 11,096,385 Endo International 29,228 b 1,621,277 Gilead Sciences 207,408 17,214,864 Illumina 20,665 b 3,264,037 Johnson & Johnson 397,803 41,546,545 Mallinckrodt 16,450 b 955,580 Merck & Co. 402,390 20,389,101 Mylan 58,813 b 3,098,857 PerkinElmer 16,461 795,396 Perrigo Company 21,180 3,062,204 Pfizer 887,471 27,058,991 Regeneron Pharmaceuticals 11,037 b 4,636,533 Thermo Fisher Scientific 57,344 7,572,849 Vertex Pharmaceuticals 35,286 b 3,202,204 Waters 11,795 b 1,429,672 Zoetis 65,721 2,829,289 Real Estate2.9% American Tower 60,546 c 5,711,910 Apartment Investment & Management, Cl. A 21,088 c 825,595 AvalonBay Communities 19,623 c 3,365,148 Boston Properties 22,215 c 2,581,605 CBRE Group, Cl. A 41,427 b 1,158,713 Crown Castle International 47,765 c 4,117,343 Equinix 9,856 c 3,060,978 Equity Residential 51,891 c 4,000,277 Essex Property Trust 9,429 c 2,009,414 Extra Space Storage 17,755 c 1,610,201 Federal Realty Investment Trust 8,398 c 1,266,670 General Growth Properties 83,690 c 2,346,668 HCP 65,415 a,c 2,351,015 Host Hotels & Resorts 109,792 c 1,520,619 Iron Mountain 27,198 c 749,033 Kimco Realty 57,259 c 1,556,872 Macerich 19,254 c 1,501,234 Plum Creek Timber 25,444 c 1,030,736 Prologis 73,956 c 2,919,043 Public Storage 21,127 c 5,356,962 Realty Income 35,582 a,c 1,985,120 Simon Property Group 44,218 c 8,236,929 SL Green Realty 14,264 c 1,378,045 Ventas 47,830 c 2,645,956 Vornado Realty Trust 24,771 c 2,191,243 Welltower 50,504 c 3,142,359 Weyerhaeuser 74,297 c 1,902,746 Retailing5.4% Advance Auto Parts 10,627 1,615,835 Amazon.com 55,257 b 32,435,859 AutoNation 10,315 b 446,124 AutoZone 4,489 b 3,444,814 Bed Bath & Beyond 24,987 a,b 1,078,689 Best Buy 43,796 a 1,223,222 CarMax 30,376 a,b 1,342,012 Dollar General 41,968 3,150,118 Dollar Tree 33,658 b 2,737,069 Expedia 16,731 1,690,500 GameStop, Cl. A 13,772 360,964 Gap 34,103 a 843,026 Genuine Parts 22,139 1,907,718 Home Depot 182,437 22,943,277 Kohl's 29,023 a 1,443,894 L Brands 36,659 3,524,763 Lowe's 132,291 9,479,973 Macy's 47,434 1,916,808 Netflix 60,901 b 5,593,148 Nordstrom 20,119 a 987,843 O'Reilly Automotive 14,284 b 3,726,696 Priceline Group 7,166 b 7,631,575 Ross Stores 58,345 3,282,490 Signet Jewelers 11,597 1,345,252 Staples 89,263 796,226 Target 88,723 6,425,320 The TJX Companies 96,414 6,868,533 Tiffany & Co. 15,641 998,521 Tractor Supply 19,920 1,759,135 TripAdvisor 16,679 b 1,113,490 Urban Outfitters 14,578 b 333,545 Semiconductors & Semiconductor Equipment2.5% Analog Devices 45,486 2,449,876 Applied Materials 165,783 2,926,070 Avago Technologies 54,002 a 7,220,607 Broadcom, Cl. A 79,774 a 4,361,245 First Solar 10,866 b 746,060 Intel 679,354 21,073,561 KLA-Tencor 22,364 1,498,164 Lam Research 22,352 a 1,604,650 Linear Technology 34,046 1,454,786 Microchip Technology 29,251 a 1,310,737 Micron Technology 154,019 b 1,698,830 NVIDIA 71,256 2,087,088 Qorvo 21,578 b 854,489 Skyworks Solutions 27,489 1,894,542 Texas Instruments 146,779 7,769,012 Xilinx 37,644 1,892,364 Software & Services9.9% Accenture, Cl. A 89,811 9,478,653 Activision Blizzard 72,100 2,510,522 Adobe Systems 71,003 b 6,328,497 Akamai Technologies 26,158 b 1,193,328 Alliance Data Systems 8,732 b 1,744,566 Autodesk 33,505 b 1,568,704 Automatic Data Processing 66,593 5,533,212 CA 44,557 1,280,123 Citrix Systems 22,548 b 1,588,732 Cognizant Technology Solutions, Cl. A 87,348 b 5,530,002 CSRA 19,270 516,051 eBay 159,359 b 3,738,562 Electronic Arts 44,364 b 2,863,474 Facebook, Cl. A 326,279 b 36,611,767 Fidelity National Information Services 39,997 2,389,021 Fiserv 33,790 b 3,195,182 International Business Machines 128,846 16,078,692 Intuit 38,026 3,631,863 MasterCard, Cl. A 142,493 12,686,152 Microsoft 1,148,601 63,276,429 Oracle 460,727 16,728,997 Paychex 46,415 2,221,422 PayPal Holdings 159,364 5,759,415 Red Hat 26,585 b 1,862,279 salesforce.com 89,612 b 6,098,993 Symantec 95,504 1,894,799 Teradata 20,774 b 505,639 Total System Services 22,681 910,869 VeriSign 14,126 a,b 1,067,926 Visa, Cl. A 279,895 20,849,379 Western Union 74,251 1,324,638 Xerox 144,065 1,404,634 Yahoo! 123,455 b 3,643,157 Technology Hardware & Equipment8.2% Alphabet, Cl. A 41,870 b 31,877,724 Alphabet, Cl. C 42,704 b 31,726,937 Amphenol, Cl. A 44,750 2,218,257 Apple 802,659 78,130,827 Cisco Systems 729,730 17,360,277 Corning 170,434 3,171,777 EMC 277,634 6,876,994 F5 Networks 9,965 b 934,518 FLIR Systems 19,791 578,689 Harris 17,725 1,541,543 Hewlett-Packard Enterprise 259,067 3,564,762 HP 259,029 2,515,172 Juniper Networks 48,642 1,147,951 Motorola Solutions 22,899 1,528,966 NetApp 43,824 961,060 QUALCOMM 216,650 9,822,911 SanDisk 29,327 2,073,419 Seagate Technology 43,211 1,255,280 TE Connectivity 55,700 3,183,812 Western Digital 32,863 1,576,767 Telecommunication Services2.7% AT&T 884,499 31,895,034 CenturyLink 82,156 2,088,405 Frontier Communications 166,547 757,789 Level 3 Communications 41,497 b 2,025,469 Verizon Communications 584,975 29,231,201 Transportation2.0% American Airlines Group 90,104 3,513,155 C.H. Robinson Worldwide 20,280 1,313,536 CSX 143,002 3,291,906 Delta Air Lines 113,786 5,039,582 Expeditors International of Washington 27,305 1,232,002 FedEx 37,387 4,967,985 J.B. Hunt Transport Services 13,368 971,854 Kansas City Southern 16,276 1,153,643 Norfolk Southern 43,107 3,039,043 Ryder System 7,484 397,924 Southwest Airlines 94,573 3,557,836 Union Pacific 122,947 8,852,184 United Continential Holdings 55,042 b 2,657,428 United Parcel Service, Cl. B 99,777 9,299,216 Utilities3.2% AES 98,743 938,058 AGL Resources 17,240 1,095,774 Ameren 35,185 1,580,510 American Electric Power 69,265 4,223,087 CenterPoint Energy 59,283 1,059,387 CMS Energy 37,838 1,471,141 Consolidated Edison 41,527 2,881,559 Dominion Resources 85,530 6,172,700 DTE Energy 26,080 2,217,061 Duke Energy 98,869 7,444,836 Edison International 47,325 2,924,685 Entergy 25,258 1,782,710 Eversource Energy 44,720 2,405,936 Exelon 131,616 3,891,885 FirstEnergy 60,678 2,006,015 NextEra Energy 65,680 7,337,113 NiSource 47,239 992,491 NRG Energy 50,014 532,149 Pepco Holdings 34,420 918,326 PG&E 69,546 3,818,771 Pinnacle West Capital 16,499 1,094,049 PPL 94,916 3,327,755 Public Service Enterprise Group 72,153 2,979,919 SCANA 19,504 1,227,777 Sempra Energy 33,752 3,198,002 Southern 130,606 6,389,245 TECO Energy 33,910 919,639 WEC Energy Group 44,319 2,447,738 Xcel Energy 71,319 2,725,812 Total Common Stocks (cost $1,001,434,041) Principal Short-Term Investment.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 3/17/16 (cost $1,524,706) 1,525,000 d Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,346,751) 23,346,751 e Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,160,235) 12,160,235 e Total Investments (cost $1,038,465,733) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2016, the value of the fund's securities on loan was $42,813,428 and the value of the collateral held by the fund was $42,402,766, consisting of cash collateral of $12,160,235 and U.S. Government and Agency securities valued at $30,242,531. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $1,450,080,066 of which $1,498,183,824 related to appreciated investment securities and $48,103,758 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 9.9 Pharmaceuticals, Biotech & Life Sciences 9.7 Technology Hardware & Equipment 8.2 Capital Goods 7.2 Energy 6.5 Food, Beverage & Tobacco 5.9 Banks 5.6 Retailing 5.4 Health Care Equipment & Services 4.8 Diversified Financials 4.7 Media 3.2 Utilities 3.2 Real Estate 2.9 Telecommunication Services 2.7 Insurance 2.6 Materials 2.6 Semiconductors & Semiconductor Equipment 2.5 Food & Staples Retailing 2.4 Household & Personal Products 2.2 Consumer Services 2.0 Transportation 2.0 Short-Term/Money Market Investments 1.5 Consumer Durables & Apparel 1.4 Automobiles & Components .9 Commercial & Professional Services .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long Standard & Poor's 500 E-mini 320 30,881,600 March 2016 (4,516 ) The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 2,439,238,339 - - Equity Securities - Foreign Common Stocks† 12,275,904 - - Mutual Funds 35,506,986 - - U.S. Treasury - 1,524,570 - Liabilities ($) Other Financial Instruments: Financial Futures†† (4,516 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2016 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund January 31, 2016 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components1.1% Dorman Products 78,281 a,b 3,389,567 Drew Industries 57,280 3,287,872 Gentherm 100,500 b 4,021,005 Motorcar Parts of America 48,370 b 1,662,477 Standard Motor Products 48,950 1,826,325 Superior Industries International 50,986 938,652 Winnebago Industries 105,278 a 1,853,946 Banks10.8% Ameris Bancorp 68,671 1,986,652 Astoria Financial 220,252 3,332,413 Bank Mutual 165,021 1,300,365 Banner 57,568 2,389,072 BBCN Bancorp 224,064 3,405,773 BofI Holding 158,798 a,b 2,724,974 Boston Private Financial Holdings 253,456 2,623,270 Brookline Bancorp 216,572 2,416,944 Cardinal Financial 110,650 2,110,096 Central Pacific Financial 113,036 2,368,104 City Holding 37,313 a 1,658,936 Columbia Banking System 146,458 4,339,551 Community Bank System 111,738 a 4,205,818 CVB Financial 290,229 4,443,406 Dime Community Bancshares 106,133 1,824,426 F.N.B. 436,818 a 5,263,657 First BanCorp 304,366 b 791,352 First Commonwealth Financial 295,442 2,579,209 First Financial Bancorp 168,602 2,697,632 First Financial Bankshares 196,778 5,139,841 First Midwest Bancorp 238,493 4,156,933 First NBC Bank Holding 41,995 b 1,318,223 Glacier Bancorp 214,617 5,062,815 Hanmi Financial 108,563 2,355,817 Home BancShares 170,293 6,592,042 Independent Bank 62,547 2,859,023 LegacyTexas Financial Group 97,695 1,907,983 LendingTree 20,323 a,b 1,497,602 MB Financial 174,481 5,429,849 National Penn Bancshares 411,032 4,685,765 NBT Bancorp 101,459 2,627,788 Northfield Bancorp 142,477 2,205,544 Northwest Bancshares 272,241 a 3,422,069 OFG Bancorp 117,146 658,361 Old National Bancorp 349,254 a 4,302,809 Oritani Financial 137,570 2,300,170 Pinnacle Financial Partners 96,997 4,835,300 PrivateBancorp 230,148 8,660,469 Provident Financial Services 162,688 3,195,192 S&T Bancorp 81,919 2,212,632 Simmons First National, Cl. A 77,355 3,427,600 Southside Bancshares 42,528 a 958,156 Sterling Bancorp 299,373 4,703,150 Talmer Bancorp, Cl. A 194,126 3,117,664 Texas Capital Bancshares 116,749 b 4,167,939 Tompkins Financial 32,296 1,809,222 TrustCo Bank 184,658 1,015,619 UMB Financial 104,324 a 4,892,796 United Bankshares 165,000 a 5,540,700 United Community Banks 183,819 3,319,771 Walker & Dunlop 73,408 b 1,758,856 Westamerica Bancorporation 60,392 a 2,637,319 Wilshire Bancorp 191,750 2,030,632 Wintrust Financial 123,525 5,199,167 Capital Goods9.1% AAON 108,761 2,341,624 AAR 92,005 1,933,025 Actuant, Cl. A 159,069 3,703,126 Aegion 115,638 b 2,084,953 Aerojet Rocketdyne Holdings 174,356 b 2,868,156 AeroVironment 36,080 a,b 920,401 Albany International, Cl. A 81,615 2,768,381 American Science & Engineering 26,377 946,671 American Woodmark 41,178 b 2,841,282 Apogee Enterprises 92,604 3,683,787 Applied Industrial Technologies 112,238 4,314,429 Astec Industries 46,089 1,719,120 AZZ 70,922 3,651,065 Barnes Group 143,549 4,666,778 Briggs & Stratton 141,916 2,790,069 Chart Industries 79,817 b 1,293,834 CIRCOR International 43,576 1,546,512 Comfort Systems USA 103,809 2,941,947 Cubic 59,604 2,381,776 DXP Enterprises 32,979 b 517,111 Dycom Industries 89,516 b 5,931,330 EMCOR Group 173,425 7,925,523 Encore Wire 54,756 2,037,471 EnerSys 132,324 6,408,451 Engility Holdings 34,034 459,799 EnPro Industries 50,100 2,227,947 ESCO Technologies 70,407 2,424,113 Federal Signal 201,311 2,977,390 Franklin Electric 118,706 3,238,300 General Cable 175,246 2,053,883 Gibraltar Industries 68,079 b 1,445,998 Griffon 102,127 a 1,550,288 Harsco 208,348 1,341,761 Hillenbrand 166,028 4,496,038 John Bean Technologies 79,575 3,645,331 Kaman 87,828 3,499,068 Lindsay 25,828 a 1,816,742 Lydall 49,238 b 1,390,974 Moog, Cl. A 101,022 b 4,680,349 Mueller Industries 170,572 4,341,057 MYR Group 36,448 b 729,324 National Presto Industries 15,580 1,232,222 Orion Marine Group 50,589 a,b 182,626 PGT 104,697 b 1,026,031 Powell Industries 9,293 232,697 Quanex Building Products 104,499 1,934,276 Simpson Manufacturing 123,380 4,025,889 SPX 109,107 1,014,695 SPX FLOW 109,107 2,601,111 Standex International 33,371 2,410,054 TASER International 135,743 a,b 2,089,085 Tennant 46,071 2,492,902 The Greenbrier Companies 81,936 a 2,118,865 Titan International 125,092 375,276 Universal Forest Products 60,167 4,144,905 Veritiv 21,582 a,b 665,805 Vicor 60,931 a,b 511,820 Watts Water Technologies, Cl. A 76,801 3,783,985 Commercial & Professional Services4.7% ABM Industries 137,252 4,121,678 Brady, Cl. A 120,903 2,713,063 CDI 46,063 236,764 Essendant 107,777 3,218,221 Exponent 68,056 3,491,953 G&K Services, Cl. A 52,956 3,409,307 Healthcare Services Group 185,534 a 6,562,338 Heidrick & Struggles International 36,877 972,078 Insperity 51,022 a 2,292,418 Interface 211,814 3,577,538 Kelly Services, Cl. A 84,461 1,400,363 Korn/Ferry International 143,007 4,406,046 Matthews International, Cl. A 80,040 3,994,796 Mobile Mini 112,661 2,920,173 Navigant Consulting 146,509 b 2,313,377 On Assignment 134,628 b 5,203,372 Resources Connection 104,396 1,577,424 Tetra Tech 164,208 4,349,870 The Brink's Company 127,628 3,752,263 TrueBlue 128,040 b 2,924,434 UniFirst 45,099 4,748,925 US Ecology 61,855 2,101,214 Viad 43,274 1,275,285 WageWorks 93,162 b 4,168,068 Consumer Durables & Apparel3.6% Arctic Cat 13,910 171,232 Callaway Golf 266,425 2,320,562 Crocs 197,221 b 1,816,405 Ethan Allen Interiors 78,233 2,088,821 G-III Apparel Group 106,778 b 5,270,562 Helen of Troy 80,247 b 7,171,674 Iconix Brand Group 133,749 a,b 888,093 Installed Building Products 44,670 b 930,476 iRobot 78,466 a,b 2,662,351 La-Z-Boy 143,825 3,083,608 M/I Homes 58,256 b 1,043,948 Meritage Homes 94,309 b 3,113,140 Movado Group 55,420 1,424,294 Oxford Industries 46,241 3,230,396 Perry Ellis International 53,824 b 1,023,194 Steven Madden 145,102 b 4,685,344 Sturm Ruger & Co. 52,996 a 3,118,815 TopBuild 97,722 2,616,995 Tumi Holdings 150,898 b 2,609,026 Unifi 37,348 b 891,497 Universal Electronics 40,412 b 2,026,662 Wolverine World Wide 301,574 5,099,616 Consumer Services3.6% American Public Education 54,730 b 863,639 Belmond, Cl. A 241,368 b 2,041,973 Biglari Holdings 1,769 a,b 669,000 BJ's Restaurants 56,633 b 2,428,989 Bob Evans Farms 60,777 2,488,210 Boyd Gaming 229,028 b 4,078,989 Capella Education 29,091 1,277,386 Career Education 123,606 b 355,985 DineEquity 41,448 3,519,764 Interval Leisure Group 105,292 a 1,240,340 Marcus 68,456 1,296,557 Marriott Vacations Worldwide 79,289 3,916,084 Monarch Casino & Resort 31,926 b 660,868 Papa John's International 89,535 4,275,296 Pinnacle Entertainment 176,711 b 5,396,754 Popeyes Louisiana Kitchen 60,264 a,b 3,714,070 Red Robin Gourmet Burgers 34,034 b 2,101,259 Regis 96,776 b 1,445,833 Ruby Tuesday 150,203 b 818,606 Ruth's Hospitality Group 110,912 1,802,320 Scientific Games, Cl. A 123,192 a,b 729,297 Sonic 150,251 a 4,414,374 Strayer Education 29,270 b 1,562,725 Texas Roadhouse 163,233 6,011,871 Diversified Financials2.5% Calamos Asset Management, Cl. A 67,277 645,186 Cash America International 80,202 a 2,401,248 Encore Capital Group 54,162 a,b 1,241,393 Enova International 73,384 b 408,749 Evercore Partners, Cl. A 114,113 5,154,484 EZCORP, Cl. A 102,152 b 310,542 Financial Engines 154,605 a 4,169,697 First Cash Financial Services 78,462 b 2,785,401 Green Dot, Cl. A 107,320 b 1,907,076 Greenhill & Co. 81,156 1,929,890 HFF, Cl. A 112,418 3,211,782 Interactive Brokers Group, Cl. A 143,694 4,637,005 INTL FCStone 40,965 b 1,154,803 Investment Technology Group 94,719 1,630,114 Piper Jaffray 49,556 b 1,684,904 PRA Group 142,893 a,b 4,251,067 Virtus Investment Partners 14,312 a 1,259,456 World Acceptance 36,055 b 1,043,432 Energy2.5% Archrock 190,178 1,141,068 Atwood Oceanics 157,066 a 962,815 Basic Energy Services 219,958 a,b 505,903 Bill Barrett 130,406 a,b 482,502 Bonanza Creek Energy 97,720 a,b 278,502 Bristow Group 99,249 a 2,308,532 CARBO Ceramics 45,998 a 761,267 Carrizo Oil & Gas 144,229 b 3,912,933 Cloud Peak Energy 371,129 a,b 556,694 Contango Oil & Gas 41,176 b 263,938 Era Group 55,725 b 511,556 Exterran 95,295 b 1,574,273 Geospace Technologies 25,022 a,b 270,488 Green Plains 91,925 1,741,979 Gulf Island Fabrication 45,208 394,214 GulfMark Offshore, Cl. A 105,000 a,b 397,950 Helix Energy Solutions Group 261,076 a,b 1,052,136 Hornbeck Offshore Services 80,923 a,b 657,904 Matrix Service 84,414 b 1,600,489 Newpark Resources 252,175 b 1,228,092 Northern Oil and Gas 145,444 a,b 479,965 PDC Energy 109,783 a,b 6,243,359 Pioneer Energy Services 273,578 b 374,802 REX American Resources 21,103 b 1,127,533 Rex Energy 312,865 a,b 232,521 SEACOR Holdings 48,342 a,b 2,224,215 Stone Energy 197,559 a,b 608,482 Synergy Resources 249,585 a,b 1,582,369 Tesco 90,330 614,244 TETRA Technologies 201,744 b 1,248,795 Tidewater 124,472 a 660,946 Unit 122,161 a,b 1,274,139 US Silica Holdings 140,805 a 2,626,013 Food & Staples Retailing.3% Andersons 71,061 2,082,798 SpartanNash 95,214 1,953,791 Food, Beverage & Tobacco2.3% B&G Foods 161,967 a 5,898,838 Cal-Maine Foods 95,087 a 4,799,041 Calavo Growers 30,948 1,601,559 Darling Ingredients 419,273 b 3,769,264 Diamond Foods 60,458 b 2,218,809 J&J Snack Foods 37,416 4,040,180 Sanderson Farms 60,237 a 4,892,449 Seneca Foods, Cl. A 18,438 b 509,442 Snyder's-Lance 144,276 a 4,554,793 Universal 71,868 a 3,933,336 Health Care Equipment & Services8.9% Abaxis 65,938 a 2,871,600 ABIOMED 104,815 b 8,943,864 Aceto 66,875 1,528,094 Adeptus Health, Cl. A 32,333 a,b 1,525,471 Air Methods 108,564 a,b 4,227,482 Almost Family 16,403 b 627,251 Amedisys 85,108 b 3,042,611 AMN Healthcare Services 129,221 b 3,640,156 Analogic 38,499 2,851,621 AngioDynamics 119,317 b 1,350,668 Anika Therapeutics 48,227 b 1,814,300 Cantel Medical 93,045 5,524,082 Chemed 49,489 a 6,944,296 Computer Programs & Systems 36,712 a 1,928,481 CONMED 78,023 2,882,170 CorVel 31,789 b 1,450,214 Cross Country Healthcare 83,267 b 1,199,045 CryoLife 75,803 745,143 Cynosure, Cl. A 59,634 a,b 2,158,751 Ensign Group 114,986 2,581,436 ExamWorks Group 100,099 a,b 2,748,719 Greatbatch 68,597 b 2,648,530 Haemonetics 133,757 b 4,232,071 Hanger 94,700 a,b 1,277,503 HealthEquity 95,171 a,b 2,050,935 HealthStream 53,985 b 1,182,272 Healthways 92,002 b 1,081,944 HMS Holdings 233,355 b 2,811,928 ICU Medical 37,464 b 3,605,910 Inogen 35,219 a,b 1,170,680 Integra LifeSciences Holdings 72,836 b 4,475,772 Invacare 78,435 1,208,683 Kindred Healthcare 212,947 2,057,068 Landauer 29,920 916,749 LHC Group 41,371 b 1,568,788 Magellan Health 67,775 b 3,863,175 Masimo 129,497 b 4,759,015 Medidata Solutions 147,861 b 6,318,101 Meridian Bioscience 120,398 2,317,662 Merit Medical Systems 134,637 b 2,228,242 Natus Medical 94,607 b 3,337,735 Neogen 96,829 b 5,052,537 NuVasive 125,947 b 5,808,676 Omnicell 103,551 b 2,898,392 PharMerica 95,112 b 2,823,875 Providence Service 23,613 b 1,048,417 Quality Systems 149,813 1,964,048 Select Medical Holdings 251,243 2,394,346 SurModics 53,791 b 1,073,130 U.S. Physical Therapy 32,992 1,687,541 Vascular Solutions 40,565 b 1,109,858 Zeltiq Aesthetics 88,219 b 2,048,445 Household & Personal Products.5% Central Garden & Pet 23,678 b 319,416 Central Garden & Pet, Cl. A 103,199 b 1,426,210 Inter Parfums 52,355 1,405,732 Medifast 42,236 1,226,111 WD-40 34,348 3,548,148 Insurance2.8% American Equity Investment Life Holding 251,431 4,573,530 AMERISAFE 47,757 2,436,085 eHealth 29,773 b 312,319 Employers Holdings 105,239 2,621,503 HCI Group 29,990 a 997,168 Horace Mann Educators 98,833 3,036,150 Infinity Property & Casualty 27,988 2,221,967 Navigators Group 32,336 b 2,832,957 ProAssurance 137,819 6,907,488 RLI 94,886 a 5,626,740 Safety Insurance Group 30,473 1,719,287 Selective Insurance Group 156,675 4,905,494 Stewart Information Services 60,370 2,140,720 United Fire Group 60,477 2,336,227 United Insurance Holdings 41,653 646,871 Universal Insurance Holdings 103,673 a 1,942,832 Materials4.3% A. Schulman 76,749 1,943,285 AK Steel Holding 438,033 a,b 893,587 American Vanguard 58,742 661,435 Balchem 81,930 4,599,550 Boise Cascade 96,961 b 2,003,214 Calgon Carbon 154,613 2,503,184 Century Aluminum 144,418 a,b 681,653 Chemours Company 498,424 1,963,791 Clearwater Paper 55,365 b 2,168,093 Deltic Timber 21,708 1,192,203 Flotek Industries 127,771 a,b 853,510 FutureFuel 83,275 1,042,603 Glatfelter 103,789 1,531,926 H.B. Fuller 139,183 5,180,391 Hawkins 12,042 451,214 Haynes International 35,024 1,120,768 Headwaters 198,039 b 3,162,683 Innophos Holdings 55,315 1,477,464 Innospec 64,537 3,217,169 Intrepid Potash 113,071 b 246,495 Kaiser Aluminum 54,505 4,237,219 KapStone Paper and Packaging 208,390 3,080,004 Koppers Holdings 72,093 1,220,534 Kraton Performance Polymers 113,970 b 1,673,080 LSB Industries 31,408 a,b 175,885 Materion 69,921 1,712,365 Myers Industries 70,969 808,337 Neenah Paper 49,555 2,995,104 Olympic Steel 32,416 302,765 Quaker Chemical 37,269 2,795,548 Rayonier Advanced Materials 128,095 896,665 Schweitzer-Mauduit International 92,629 3,890,418 Stepan 53,146 2,389,444 Stillwater Mining 315,297 a,b 2,065,195 SunCoke Energy 177,976 672,749 TimkenSteel 88,708 799,259 Tredegar 46,188 606,448 US Concrete 36,024 b 1,638,372 Media.7% E.W. Scripps, Cl. A 121,370 2,303,603 Gannett 314,244 4,663,381 Harte-Hanks 143,675 491,369 Scholastic 65,804 a 2,259,051 Sizmek 73,893 b 251,975 World Wrestling Entertainment, Cl. A 105,796 a 1,893,748 Pharmaceuticals, Biotech & Life Sciences4.0% Acorda Therapeutics 111,092 a,b 4,090,407 Affymetrix 241,423 a,b 3,387,165 Albany Molecular Research 68,033 a,b 1,110,299 ANI Pharmaceuticals 21,086 a,b 674,963 Cambrex 96,993 b 3,359,838 DepoMed 173,140 a,b 2,655,968 Emergent BioSolutions 93,731 b 3,430,555 Enanta Pharmaceuticals 37,748 a,b 970,124 Impax Laboratories 172,726 b 6,472,043 Lannett Company 85,671 a,b 2,185,467 Ligand Pharmaceuticals 52,229 a,b 5,221,333 Luminex 109,735 b 2,105,815 Medicines 178,108 a,b 6,155,412 MiMedx Group 278,775 a,b 2,319,408 Momenta Pharmaceuticals 148,306 b 1,841,961 Nektar Therapeutics 354,013 a,b 4,828,737 Phibro Animal Health, Cl. A 52,347 1,756,242 Prestige Brands Holdings 155,229 b 7,246,090 Repligen 83,884 b 1,858,031 Sagent Pharmaceuticals 45,955 b 694,380 Spectrum Pharmaceuticals 167,925 a,b 832,908 Supernus Pharmaceuticals 101,961 b 1,156,238 Real Estate7.6% Acadia Realty Trust 177,129 c 6,040,099 Agree Realty 45,236 c 1,670,113 American Assets Trust 121,003 c 4,524,302 Capstead Mortgage 289,004 c 2,699,297 CareTrust 111,313 c 1,142,071 Cedar Realty Trust 228,442 c 1,612,801 Chesapeake Lodging Trust 155,387 c 3,903,321 CoreSite Realty 75,708 c 4,855,911 Cousins Properties 623,933 c 5,378,302 DiamondRock Hospitality 612,951 c 5,087,493 EastGroup Properties 98,618 a,c 5,265,215 Education Realty Trust 162,239 c 6,340,300 Forestar Group 74,024 a,b 672,138 Four Corners Property Trust 101,878 1,721,738 Franklin Street Properties 193,396 c 1,887,545 GEO Group 193,525 c 5,724,470 Getty Realty 76,449 a,c 1,366,908 Government Properties Income Trust 170,723 a,c 2,344,027 Healthcare Realty Trust 262,319 c 7,617,744 Inland Real Estate 255,035 c 2,731,425 Kite Realty Group Trust 209,909 c 5,562,589 Lexington Realty Trust 603,743 c 4,425,436 LTC Properties 106,889 c 4,759,767 Medical Properties Trust 653,627 c 7,189,897 Parkway Properties 191,549 c 2,580,165 Pennsylvania Real Estate Investment Trust 169,457 c 3,317,968 PS Business Parks 58,714 c 5,083,458 Retail Opportunity Investments 246,244 c 4,553,052 Sabra Health Care 174,882 c 3,210,834 Saul Centers 31,599 c 1,607,441 Summit Hotel Properties 267,742 c 2,717,581 Universal Health Realty Income Trust 43,779 c 2,225,287 Urstadt Biddle Properties, Cl. A 68,697 c 1,394,549 Retailing5.1% Asbury Automotive Group 73,452 b 3,458,120 Barnes & Noble 152,242 1,335,162 Barnes and Noble Education 82,236 b 906,241 Big 5 Sporting Goods 52,516 639,120 Blue Nile 34,216 b 1,190,375 Buckle 76,831 a 2,183,537 Caleres 125,101 3,362,715 Cato, Cl. A 78,711 3,174,415 Core-Mark Holding Company 60,782 4,940,969 Express 224,506 b 3,807,622 Finish Line, Cl. A 103,940 1,968,624 Five Below 146,518 a,b 5,161,829 Francesca's Holdings 121,084 b 2,207,361 Fred's, Cl. A 79,627 a 1,313,846 FTD Companies 37,820 b 934,154 Genesco 59,617 b 3,943,068 Group 1 Automotive 57,100 3,063,415 Haverty Furniture 40,221 762,188 Hibbett Sports 68,196 a,b 2,193,183 Kirkland's 50,437 596,670 Lithia Motors, Cl. A 65,653 5,027,050 Lumber Liquidators Holdings 66,072 b 852,990 MarineMax 64,842 b 1,096,478 Men's Wearhouse 131,192 1,798,642 Monro Muffler Brake 82,272 a 5,409,384 NutriSystem 81,506 1,614,634 Outerwall 55,998 a 1,892,732 PEP Boys-Manny Moe & Jack 128,215 b 2,370,695 PetMed Express 59,167 a 1,066,189 Select Comfort 157,980 b 3,327,059 Sonic Automotive, Cl. A 82,850 1,418,392 Stage Stores 67,430 a 559,669 Stein Mart 53,935 396,962 The Children's Place 62,568 4,073,177 Tuesday Morning 98,094 b 546,384 Vitamin Shoppe 76,066 b 2,314,688 VOXX International 37,300 b 160,017 Zumiez 51,508 a,b 932,810 Semiconductors & Semiconductor Equipment3.3% Advanced Energy Industries 127,570 b 3,582,166 Brooks Automation 162,361 1,547,300 Cabot Microelectronics 72,313 2,938,800 CEVA 36,324 b 840,901 Cirrus Logic 172,027 a,b 5,972,777 Cohu 91,189 1,104,299 Diodes 80,346 b 1,537,019 DSP Group 61,946 b 592,823 Exar 105,222 b 578,721 Kopin 154,486 b 298,158 Kulicke & Soffa Industries 178,729 b 1,808,737 MKS Instruments 141,855 5,027,341 Monolithic Power Systems 96,878 6,061,656 Nanometrics 42,212 b 596,456 Power Integrations 80,909 3,813,241 Rambus 322,687 b 3,949,689 Rudolph Technologies 103,918 b 1,331,190 Semtech 172,911 b 3,475,511 Tessera Technologies 147,050 4,237,981 Ultratech 56,921 b 1,148,097 Veeco Instruments 111,049 b 2,069,953 Software & Services6.5% Blackbaud 131,739 8,099,314 Blucora 114,102 b 984,700 Bottomline Technologies 106,414 a,b 3,066,851 CACI International, Cl. A 66,923 b 5,559,294 Cardtronics 134,856 b 4,154,913 Ciber 187,916 b 610,727 Constant Contact 98,521 b 3,114,249 CSG Systems International 99,355 3,471,464 DHI Group 114,991 b 1,070,566 Ebix 64,798 a 2,210,908 Epiq Systems 81,158 1,016,098 ExlService Holdings 86,516 b 3,777,289 Forrester Research 35,925 1,148,522 Heartland Payment Systems 98,901 9,106,804 Interactive Intelligence Group 36,297 b 866,772 Liquidity Services 73,782 b 480,321 LivePerson 117,131 b 662,961 LogMeIn 67,885 b 3,546,312 ManTech International, Cl. A 61,944 1,785,846 MicroStrategy, Cl. A 28,834 b 4,974,153 Monotype Imaging Holdings 97,533 2,432,473 Monster Worldwide 310,359 a,b 1,548,691 NIC 164,750 3,260,403 Perficient 104,521 b 1,991,125 Progress Software 152,872 b 3,957,856 QuinStreet 77,713 b 296,087 Rovi 232,878 b 4,531,806 Stamps.com 40,695 b 3,818,005 SYKES Enterprises 110,581 b 3,255,505 Synchronoss Technologies 96,260 b 2,949,406 Take-Two Interactive Software 227,862 b 7,906,811 Tangoe 79,921 b 668,939 TeleTech Holdings 51,424 1,373,535 VASCO Data Security International 95,311 b 1,477,320 Virtusa 68,018 b 3,041,765 XO Group 82,868 b 1,234,733 Technology Hardware & Equipment6.8% ADTRAN 131,917 2,395,613 Agilysys 45,484 b 450,292 Anixter International 79,650 b 3,937,896 Badger Meter 33,852 a 1,889,957 Bel Fuse, Cl. B 27,512 417,357 Benchmark Electronics 157,619 b 3,309,999 Black Box 47,417 361,318 CalAmp 95,572 b 1,624,724 Checkpoint Systems 130,074 842,880 Coherent 72,761 b 5,622,242 Comtech Telecommunications 48,609 948,848 Cray 111,482 b 4,391,276 CTS 121,660 1,916,145 Daktronics 71,502 574,161 DTS 63,878 b 1,423,202 Electro Scientific Industries 40,589 a,b 245,158 Electronics For Imaging 120,890 b 5,002,428 ePlus 15,752 b 1,491,872 Fabrinet 75,279 b 1,875,200 FARO Technologies 33,168 b 851,423 Harmonic 271,781 a,b 896,877 II-VI 166,379 b 3,460,683 Insight Enterprises 113,620 b 2,684,841 Itron 99,729 b 3,287,068 Ixia 184,073 b 1,761,579 Littelfuse 61,951 6,312,807 Lumentum Holdings 124,295 b 2,452,340 Mercury Systems 89,384 b 1,706,341 Methode Electronics 117,162 3,053,242 MTS Systems 44,027 2,351,042 NETGEAR 93,122 a,b 3,479,969 Newport 107,545 b 1,637,910 OSI Systems 50,734 b 2,781,238 Park Electrochemical 43,156 702,580 Plexus 91,297 b 3,190,830 QLogic 233,029 b 2,987,432 Rofin-Sinar Technologies 88,549 b 2,257,114 Rogers 49,430 b 2,346,442 Ruckus Wireless 231,191 a,b 1,944,316 Sanmina 224,464 b 4,206,455 ScanSource 63,819 b 2,002,640 Super Micro Computer 90,501 a,b 2,695,120 TTM Technologies 203,573 b 1,186,831 ViaSat 115,325 a,b 7,207,812 Viavi Solutions 628,583 b 3,142,915 Telecommunication Services.9% 8x8 215,811 b 2,710,586 Atlantic Tele-Network 34,231 2,635,445 Cincinnati Bell 588,362 b 1,906,293 Consolidated Communications Holdings 113,561 2,275,762 General Communication, Cl. A 107,982 b 1,956,634 Iridium Communications 222,870 a,b 1,551,175 Lumos Networks 34,062 b 394,438 Spok Holdings 63,569 1,144,878 Transportation2.5% Allegiant Travel 35,420 5,683,847 ArcBest 80,064 1,643,714 Atlas Air Worldwide Holdings 71,143 b 2,613,082 Celadon Group 46,099 366,026 Echo Global Logistics 62,380 b 1,372,984 Forward Air 72,218 3,116,929 Hawaiian Holdings 139,915 a,b 4,926,407 Heartland Express 144,551 a 2,479,050 Hub Group, Cl. A 114,878 b 3,500,333 Knight Transportation 165,041 4,038,553 Marten Transport 62,388 1,046,871 Matson 124,332 5,024,256 Republic Airways Holdings 94,621 b 201,543 Roadrunner Transportation Systems 59,188 b 468,769 Saia 74,551 b 1,594,646 SkyWest 143,249 2,151,600 Utilities4.6% ALLETE 131,620 6,962,698 American States Water 108,449 4,923,585 Avista 162,284 a 6,009,377 El Paso Electric 104,697 4,285,248 Laclede Group 111,545 7,132,187 New Jersey Resources 221,058 7,785,663 Northwest Natural Gas 84,694 a 4,399,853 NorthWestern 122,684 6,850,675 Piedmont Natural Gas 216,191 12,807,155 South Jersey Industries 199,207 4,952,286 Southwest Gas 132,509 7,795,504 Total Common Stocks (cost $1,333,935,710) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.20%, 3/17/16 605,000 d 604,829 0.36%, 6/23/16 265,000 d 264,618 Total Short-Term Investments (cost $869,475) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,769,796) 18,769,796 e Investment of Cash Collateral for Securities Loaned6.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $107,628,357) 107,628,357 e Total Investments (cost $1,461,203,338) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2016, the value of the fund's securities on loan was $173,201,997 and the value of the collateral held by the fund was $173,833,887, consisting of cash collateral of $107,628,357 and U.S. Government and Agency securities valued at $66,205,530. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $248,053,192 of which $412,184,136 related to appreciated investment securities and $164,130,944 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 10.8 Capital Goods 9.1 Health Care Equipment & Services 8.9 Short-Term/Money Market Investments 8.0 Real Estate 7.6 Technology Hardware & Equipment 6.8 Software & Services 6.5 Retailing 5.1 Commercial & Professional Services 4.7 Utilities 4.6 Materials 4.3 Pharmaceuticals, Biotech & Life Sciences 4.0 Consumer Durables & Apparel 3.6 Consumer Services 3.6 Semiconductors & Semiconductor Equipment 3.3 Insurance 2.8 Diversified Financials 2.5 Energy 2.5 Transportation 2.5 Food, Beverage & Tobacco 2.3 Automobiles & Components 1.1 Telecommunication Services .9 Media .7 Household & Personal Products .5 Food & Staples Retailing .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long Russell 2000 Mini 156 16,089,840 March 2016 (242,429 ) The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 1,576,263,020 - - Equity Securities - Foreign Common Stocks† 5,725,910 - - Mutual Funds 126,398,153 - - U.S. Treasury - 869,447 - Liabilities ($) Other Financial Instruments: Financial Futures†† (242,429 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2016 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
